SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Company Registry (NIRE) 35.300.396.090 Publicly-held Company TABLE OF CONTENTS 1. Management Proposal 2 2. Attachment I – Officers Comments ( as per item 10 of Attachment 24 of ICVM 480 ) 5 3. Attachment II – Allocation of Net Income ( as per Attachment 9-1-II of ICVM 481 ) 42 4. Attachment III – Information about Management compensation ( as per item 13 of Attachment 24 of ICVM 480 ) 46 5. Attachment IV – Information about candidates to the positions as members of the Board of Directors ( as per items 12.6 to 12.10 of Attachment 24 of ICVM 480 ) 63 COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Company Registry (NIRE) 35.300.396.090 Publicly-held Company Dear Shareholders Please find below the Management proposal of Companhia Siderúrgica Nacional (“Company”) about the issues to be resolved at the Company’s Annual Shareholders’ Meeting to be summoned for April 25, 2014. 1. Analysis of the Management accounts, to examine, discuss and vote on the financial statements for the fiscal year ended December 31, 2013. We propose to the Company’s shareholders to analyze the Management accounts and approve the financial statements for the fiscal year ended December 31, 2013, disclosed on February 28, 2014, at the websites of the Brazilian Securities and Exchange Commission (“ CVM ”) and BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange (“ BM&FBOVESPA ”), by means of the Periodic Information System (IPE) (“ Financial Statements ”). In addition, we point out that, pursuant to item III, Article 9 of CVM Rule nº 481 of December 17, 2009 (“ CVM Rule 481/09 ”), the information mentioned in Attachment I hereto reflects our comments on the Company’s financial condition. We take this opportunity to clarify that the Company’s Audit Committee advised the approval of the Financial Statements in a meeting held on February 27, 2014, whose extract of the minutes was also made available by the Company at the websites of CVM and BM&FBOVESPA, by means of the Periodic Information System (IPE). 2. Allocation of net income for the fiscal year ended December 31, 2013 and distribution of dividends. We propose that the net income for the fiscal year ended December 31, 2013 have the following allocation: 12/31/2013 Income for the fiscal year 509,025 Legal reserve (25,451) Reversal of statutory w orking capital reserve 316,426 Net income to be allocated Allocation: Dividends distributed 610,000 Interest on equity distributed 190,000 Total dividends and interest on equity distributed The allocation indicated above was reflected in the Note 21 to the Company’s Financial Statements and detailed in the Attachment II hereto, drawn up according to item II, Paragraph 1 of Article 9 of CVM Rule 481/09. 2 Therefore, we propose to ratify (i) the distribution of dividends in the amount of R$210,000,000.00 and the payment of interest on equity in the amount of R$90,000,000.00, approved at the Board of Directors’ Meeting held on August 6, 2013; and (ii) the distribution of dividends in the amount of R$ 400,000,000.00 and the payment of Interest on Equity in the amount of R$100,000,000.00, approved at the Board of Directors’ Meeting held on November 13, 2013. In this regard, considering that the Company ended the 2013 fiscal year with a net income of R$509,024,800.40, dividends distributed and interest on equity paid to shareholders under the terms of the aforementioned resolutions shall be ratified, which totaled R$800,000,000.00, which were allocated as follows: R$483,573,560.38 to the profit account in 2013 and R$316,426,439.62 to the profit reserve account of previous years (working capital statutory reserve). 3. Definition of Management overall compensation for 2014 fiscal year. We propose that the Management compensation in 2014 fiscal year is defined in the overall amount of up to R$78,485,750.00. We inform that at the Company’s Annual Shareholders’ Meeting held on April 30, 2013, the amount of up to R$74,500,000.00 was approved as Management annual overall compensation, and the amount realized in the year was R$29,657,822.00. The variation between the overall amount approved at the Shareholders’ Meeting and the amount effectively realized in the year was mainly due to the impacts of the world’s macroeconomic condition, which made the Company to postpone to 2014 the plans to implement a Share-Based Variable Compensation Program, with an estimated amount of R$43,290,955.00. We clarify that the information required for the appropriate analysis of the Management compensation proposal, pursuant to Article 12 of CVM Rule 481/09, can be found in Attachment III hereto. 4. Definition of number of members and appointment of names to compose the Company’s Board of Directors We propose that the Board of Directors to be elected at the Shareholders’ Meeting, with term of office until the 2015 Annual Shareholders’ Meeting to be composed of eight (8) members, one (1) of them appointed by the Company’s employees, pursuant to Article 14 of the Company’s Bylaws. We inform that the election of members for the Board of Directors will occur by means of simple vote, composing a complete list of candidates for the vacancies in the Board of Directors, which shall be submitted for shareholders' resolution, except if the adoption of multiple vote process is required. In the event the adoption of multiple vote process is requested, each common share shall have as many votes as are the vacancies to be filled in in the Company’s Board of Directors and shareholder shall be entitled to accumulate votes in only one candidate or distribute them among several candidates. We point out that the request to adopt the multiple vote shall be made by shareholders representing, at least, 5% of the Company’s voting capital. The Company’s controlling shareholders informed the Management that they will appoint to hold the positions as members of the Company’s Board of Directors, with term of office until the 2015 Annual Shareholders’ Meeting, Messrs. Benjamin Steinbruch , business administrator, individual taxpayer’s register (CPF/MF) 618.266.778-87, Jacks Rabinovich , engineer, individual taxpayer’s register (CPF/MF) 011.495.638-34, Aloysio Meirelles de Miranda Filho , attorney, individual taxpayer’s register (CPF/MF) 715.343.187-04, Antonio Bernardo Vieira Maia , business administrator, individual taxpayer’s register (CPF/MF) 510.578.677-72, Fernando Perrone , attorney, individual taxpayer’s register (CPF/MF) 181.062.347-20, Yoshiaki Nakano , business administrator, individual taxpayer’s register (CPF/MF) 049.414.548-04 and Luis Felix Cardamone Neto , business administrator, individual taxpayer’s register (CPF/MF) 042.649.938-73. 3 Finally, we clarify that pursuant to Article 10 of CVM Rule 481/09, the information about the candidates to the positions as members of the Company’s Board of Directors appointed above are detailed in the Attachment IV hereto. São Paulo, March 25, 2014 The Management Companhia Siderúrgica Nacional 4 ATTACHMENT I Base Date: 12.31.2013 ( as per item 10 of Attachment 24 of CVM Rule 480 of
